                                           Case 3:18-cv-06529-RS Document 60 Filed 06/06/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         ZOOLOGICAL SOCIETY OF
                                  10     CINCINNATI,                                       Case No. 18-cv-06529-RS

                                  11                    Plaintiff,
                                                                                           ORDER
                                  12             v.
Northern District of California
 United States District Court




                                  13     THE GORILLA FOUNDATION, et al.,
                                  14                    Defendants.

                                  15

                                  16           Any opposition to plaintiff’s “Request for Enforcement of Transfer Order” (Dkt. No. 59)

                                  17   must be filed by Noon, June 7, 2019. Defendants are advised, consistent with the prior order, that

                                  18   absent a compelling showing going beyond that previously presented, plaintiff’s proposed order

                                  19   for transfer on June 13, 2019 (Dkt. No. 59-4) will be signed and filed by 5:00 p.m. on June 7,

                                  20   2019.

                                  21

                                  22   IT IS SO ORDERED.

                                  23

                                  24   Dated: June 6, 2019

                                  25                                                   ______________________________________
                                                                                       RICHARD SEEBORG
                                  26                                                   United States District Judge
                                  27

                                  28
